DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 8,857,700 B2) (hereafter Jackson) in view of Yamaguchi et al. (US 4,152,568) (hereafter Yamaguchi).
With respect to claim 1, Jackson teaches a method for welding a pair of insulated pipes (10, 12) to one another, each pipe comprising a metal pipe interior (14) surrounded by an insulator material (22), wherein end portions of the pipes to be welded have the metal pipe interior exposed (figures), the method comprising: aligning the exposed metal pipe ends to be welded (figures 1a-1b); welding the exposed metal pipe ends to one another (figure 1b); heating the exposed end portions of the welded pipes (column 8, lines 25-59); applying an insulator 
With respect to claim 1, Jackson does not teach applying cooling energy from within the pipes to an interior surface of the metal pipes. However, Yamaguchi teaches applying cooling energy from within the pipes to an interior surface of the metal pipes (figures; and column 5, lines 6-40). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the cooling of Yamaguchi in the process of Jackson in order to reduce the cooling time and increase production.
With respect to claim 2, Yamaguchi teaches wherein the cooling energy is applied by a fluid released within the interior of the pipes such that the fluid directly contacts the interior surface of the pipes (figures; and column 5, lines 6-40). 
With respect to claim 4, Yamaguchi teaches wherein the fluid comprises a liquid (column 5, lines 6-40). 
With respect to claim 5, Yamaguchi teaches wherein the fluid comprises a gas (column 5, lines 6-40) (note that liquid nitrogen intrinsically boils into nitrogen vapor at room temperature). 
With respect to claim 6, the cooling of Yamaguchi would intrinsically reduce a wait time between applying the insulator and performing the pipeline deployment procedure in the collective process of Jackson and Yamaguchi. 
With respect to claim 7, Jackson teaches wherein the pipeline deployment procedure is a spooling procedure (reeling/unreeling) (column 1, lines 32-46; and column 4, lines 8-16). 
With respect to claim 8, Jackson teaches wherein the pipeline deployment procedure is a S-lay procedure (column 1, lines 32-46; and column 4, lines 8-16). Note that unreeling from a lay vessel constitutes a S-lay procedure.

With respect to claim 10, Jackson teaches a system for welding a pair of insulated pipes (10, 12) to one another, each pipe comprising a metal pipe interior (14) surrounded by an insulator material, wherein end portions of the pipes to be welded have the metal pipe interior exposed, the system comprising: a weld torch configured to weld the exposed metal pipe ends to one another (note that the welding process of Jackson reasonably includes a torch); a heater configured to heat the exposed end portions of the welded pipes (column 8, lines 25-59); an insulator supply configured to apply insulator material to the heated exposed end portions of the welded pipes such that the insulator is adhered to an exterior surface of the metal pipe interior, thus insulating the formerly exposed end portions of the pipes (column 7, line 1-column 14, line 16).
With respect to claim 10, Jackson does not teach a cooler system configured to be positioned within the pipes, the cooler system applying cooling energy to an interior surface of the metal pipes to facilitate cooling of the metal pipes after the insulator material is applied.  However, Yamaguchi teaches a cooler system configured to be positioned within the pipes, the cooler system applying cooling energy to an interior surface of the metal pipes to facilitate cooling of the metal pipes after the insulator material is applied (figures; and column 5, lines 6-40). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the cooling of Yamaguchi in the process of Jackson in order to reduce the cooling time and increase production.
With respect to claim 11, Jackson teaches wherein the insulator supply comprising a container (annular mold) configured to contain the insulator material and an output nozzle configured to provide the insulator material onto the exposed end portions of the welded pipes (note that injection molding intrinsically requires a nozzle) (column 10, lines 32-43). 
. 

Claims 1 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 8,857,700 B2) (hereafter Jackson) in view of Pagan (US 3,261,529).
With respect to claim 1, Jackson teaches a method for welding a pair of insulated pipes (10, 12) to one another, each pipe comprising a metal pipe interior (14) surrounded by an insulator material (22), wherein end portions of the pipes to be welded have the metal pipe interior exposed (figures), the method comprising: aligning the exposed metal pipe ends to be welded (figures 1a-1b); welding the exposed metal pipe ends to one another (figure 1b); heating the exposed end portions of the welded pipes (column 8, lines 25-59); applying an insulator (38/40/42) to the heated exposed end portions of the welded pipes such that the insulator is adhered to an exterior surface of the metal pipe interior, thus insulating the formerly exposed end portions of the pipes (figures; and column 7, line 1-column 14, line 16)).
With respect to claim 1, Jackson does not teach applying cooling energy from within the pipes to an interior surface of the metal pipes. However, Pagan teaches applying cooling energy from within the pipes to an interior surface of the metal pipes (split ring chill means) (figures). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the cooling of Pagan in the process of Jackson in order to reduce the cooling time and increase production.
With respect to claim 3, Pagan teaches wherein the cooling energy is applied by a movable fluid disposed within a heat exchanger (split ring chill means), wherein a contact surface of the heat exchanger is configured to be positioned in contact with the interior surface of the welded pipes to remove heat from the welded pipes (figures). 

With respect to claim 7, Jackson teaches wherein the pipeline deployment procedure is a spooling procedure (reeling/unreeling) (column 1, lines 32-46; and column 4, lines 8-16). 
With respect to claim 8, Jackson teaches wherein the pipeline deployment procedure is a S-lay procedure (column 1, lines 32-46; and column 4, lines 8-16). Note that unreeling from a lay vessel constitutes a S-lay procedure.
With respect to claim 9, Jackson teaches wherein the pipeline development procedure is a pipeline lowering procedure (column 1, lines 32-46; and column 4, lines 8-16). 
With respect to claim 10, Jackson teaches a system for welding a pair of insulated pipes (10, 12) to one another, each pipe comprising a metal pipe interior (14) surrounded by an insulator material, wherein end portions of the pipes to be welded have the metal pipe interior exposed, the system comprising: a weld torch configured to weld the exposed metal pipe ends to one another (note that the welding process of Jackson reasonably includes a torch); a heater configured to heat the exposed end portions of the welded pipes (column 8, lines 25-59); an insulator supply configured to apply insulator material to the heated exposed end portions of the welded pipes such that the insulator is adhered to an exterior surface of the metal pipe interior, thus insulating the formerly exposed end portions of the pipes (column 7, line 1-column 14, line 16).
With respect to claim 10, Jackson does not teach a cooler system configured to be positioned within the pipes, the cooler system applying cooling energy to an interior surface of the metal pipes to facilitate cooling of the metal pipes after the insulator material is applied. 
However, Pagan teaches a cooler system configured to be positioned within the pipes, the cooler system applying cooling energy to an interior surface of the metal pipes to facilitate cooling of the metal pipes after the insulator material is applied (split ring chill means) (figures). 

With respect to claim 11, Jackson teaches wherein the insulator supply comprising a container (annular mold) configured to contain the insulator material and an output nozzle configured to provide the insulator material onto the exposed end portions of the welded pipes (note that injection molding intrinsically requires a nozzle) (column 10, lines 32-43). 
With respect to claim 12, Pagan teaches wherein the cooler system comprises a heat exchanger (split ring chill means) configured to carry a movable fluid therethrough, wherein a contact surface of the heat exchanger is configured to be positioned in contact with the interior surface of the welded pipes to remove heat from the welded pipes (figures). 
With respect to claim 13, Pagan teaches wherein the cooler system comprises a motor, the motor configured to move the contact surface outwardly into engagement with the interior surface of the metal pipes (column 8, lines 58-73). 

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 8,857,700 B2) (hereafter Jackson) in view of Laing (US 2004/0099713A1).
With respect to claim 10, Jackson teaches a system for welding a pair of insulated pipes (10, 12) to one another, each pipe comprising a metal pipe interior (14) surrounded by an insulator material, wherein end portions of the pipes to be welded have the metal pipe interior exposed, the system comprising: a weld torch configured to weld the exposed metal pipe ends to one another (note that the welding process of Jackson reasonably includes a torch); a heater configured to heat the exposed end portions of the welded pipes (column 8, lines 25-59); an insulator supply configured to apply insulator material to the heated exposed end portions of the welded pipes such that the insulator is adhered to an exterior surface of the metal pipe interior, 
With respect to claim 10, Jackson does not teach a cooler system configured to be positioned within the pipes, the cooler system applying cooling energy to an interior surface of the metal pipes to facilitate cooling of the metal pipes after the insulator material is applied. 
However, Laing teaches a cooler system (24) configured to be positioned within the pipes, the cooler system applying cooling energy to an interior surface of the metal pipes to facilitate cooling of the metal pipes after the insulator material is applied (figures; and paragraphs 14 and 40). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the cooling of Yamaguchi in the process of Jackson in order to reduce the temperature and increase production.
With respect to claim 14, Laing teaches wherein the cooler system comprises a blower (24) configured to blow a cooling gas onto the interior surface of the welded pipes to remove heat from the welded pipes (figures; and paragraphs 14 and 40). 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson and (Yamaguchi or Pagan or Liang) as applied to claim 10 above, and further in view of Den Boer et al. (US 2004/0134970A1) (hereafter Den Boer).
With respect to claims 16-17, Yamaguchi or Pagan or Liang teach wherein the cooler system is configured to facilitate cooling of the metal pipes after the pipes are welded (see citations above).  While Den Boer teaches an ultrasound inspection station configured to inspect the weld between the welded metal pipes (paragraph 61); and a temperature sensor, and wherein the inspection by the ultrasound inspection station commences after the temperature sensor detects that the temperature of the pipe in the vicinity of the weld is below a predetermined threshold (paragraphs 48-49).  It should be noted that it would have been 
At the time of the invention it would have been obvious to one or ordinary skill in the art to utilize the ultrasonic inspection of Den Boer in the collective process of Jackson and Yamaguchi or Pagan or Liang in order to ensure that the weld does not contain any defects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.